Order unanimously affirmed, with costs. Memorandum: Defendant payor bank failed to dishonor and return the check at issue prior to its midnight deadline and thus is accountable for the amount of the instrument (Uniform Commercial Code, § 4-301, subd [1]; § 4-302, subd [a]). Although the check is not actually one of the drawer’s, it is nevertheless a writing which qualifies as a check pursuant to section 3-104 of the Uniform Commercial Code. Since the check falsely purports to have been signed by the drawer’s agent, defendant contends that plaintiff breached its warranties on presentment. It is clear, however, that a collecting bank’s warranty on presentment in this regard is limited to a representation that it has no knowledge that the drawer’s signature is unauthorized (Uniform Commercial Code, § 4-207, subd [1], par [b], cl [in]). (Appeal from order of Erie Supreme Court—summary judgment.) Present—Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.